DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on May 5, 2022, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022, has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shoaib A. Mithani on May 13, 2022.
The application has been amended as follows:


CLAIMS
Claim 1: 	An aircraft, comprising: 
a rotor in operation producing a rotor downwash; 
a wing positioned below the rotor and extending to an outboard end; 
an anhedral winglet extending from the outboard end through an angular transition to a tip, the anhedral winglet having an external surface exposed to the rotor downwash, wherein the external surface is contiguous with a top surface of the wing and contoured to generate local wing lift in response to the rotor downwash; and 
a turbulence feature located on an upper side of the external surface and oriented to induce turbulence in the rotor downwash passing across the external surface,
wherein the turbulence feature is located on the angular transition.

Claim 3: 	(Canceled)

Claim 8: 	(Canceled)

Claim 13-15: 	(Canceled)

Claim 16: 	A method, comprising: 
operating an aircraft in a hover, the aircraft having a rotor producing a rotor downwash directed vertically downward onto a wing extending to an outboard end, and an anhedral winglet extending from the outboard end through an angular transition to a tip, the anhedral winglet having an external surface exposed to the rotor downwash; and 3Application No.: 16/797,342Docket No.: RR60388.P107US 
triggering turbulence in the rotor downwash on the external surface of the anhedral winglet in response to a turbulence feature located on an upper side of the external surface, wherein the external surface is contiguous with a top surface of the wing, wherein the turbulence feature is located on the angular transition.
	
Allowable Subject Matter
Claims 1, 4-7, 9-11, 16-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claim 16 being substantively similar), Sintes et al. discloses an aircraft (fig. 1), comprising: a rotor in operation producing a rotor downwash (73); a wing positioned below the rotor and extending to an outboard end (71); an anhedral winglet extending from the outboard end through an angular transition to a tip (75), the anhedral winglet having an external surface exposed to the rotor downwash (figs. 7 and 8), wherein the external surface is contiguous with a top surface of the wing and contoured to generate local wing lift in response to the rotor downwash (figs. 7 and 8); and a turbulence feature located on an upper side of the external surface and oriented to induce turbulence in the rotor downwash passing across the external surface (77).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the turbulence feature is located on the angular transition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647